Issuer Free Writing Prospectus Filed pursuant to Rule 433(d) Registration No. 333-158781 November 17, 2010 Continental Airlines, Inc. ("Continental") Securities: Class A Pass Through Certificates, Series 2010-1 ("Class A Certificates") Class B Pass Through Certificates, Series 2010-1 ("Class B Certificates") Amount: CUSIP: 21079V AA1 21079V AB9 ISIN: US21079VAA17 US21079VAB99 Coupon: 4.750% 6.000% Make-Whole Spread over Treasuries: 0.500% 0.500% Available Amount under Liquidity Facility at July 12, 2011: Initial Maximum Commitment Amount Under Liquidity Facility: Public Offering Price: 100% 100% Underwriting: Morgan Stanley & Co. Incorporated Credit Suisse Securities (USA) LLC Goldman, Sachs & Co. Deutsche Bank Securities Inc. J.P. Morgan Securities LLC Concession to Selling Group Members: 0.500% 0.500% Discount to Broker/Dealers: 0.250% 0.250% Underwriting Commission: Continental’s Transaction Expenses: $2,400,000 Underwriting Agreement: Dated November 17, 2010 Settlement: December 2, 2010 (T+10) closing date, the 10th business day following the date hereof Preliminary Prospectus Supplement: Continental has prepared a Preliminary Prospectus Supplement, dated November 17, 2010, which includes additional information regarding the Class A and Class B Certificates The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Morgan Stanley toll-free at 1-866-718-1649, Credit Suisse at 1-800-221-1037 (institutional investors) or Goldman, Sachs & Co. at 1-866-471-2526.
